Citation Nr: 0723225
Decision Date: 07/27/07	Archive Date: 09/11/07

Citation Nr: 0723225	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  01-00 488	)	DATE JUL 27 2007
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for weakness of the 
upper extremities.

4.  Entitlement to service connection for weakness of the 
lower extremities.

5.  Entitlement to service connection for shortness of 
breath.

6.  Entitlement to an increased evaluation for cervical 
paravertebral myofasciitis, evaluated as 20 percent 
disabling, between November 1, 1999, and September 22, 2002.

7.  Entitlement to an increased evaluation for cervical 
paravertebral myofasciitis, evaluated as 20 percent 
disabling, between September 23, 2002, and June 29, 2003.

8.  Entitlement to an increased evaluation for cervical 
paravertebral myofasciitis, evaluated as 30 percent disabling 
from June 30, 2003.

9.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty for training (ADT) from 
March 6 to July 18, 1991, and from February 22 to June 16, 
1996.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
January 2006, the veteran testified before the undersigned at 
a Travel Board hearing conducted at the RO.


VACATUR

In a decision issued on May 10, 2006, the Board addressed the 
issues of entitlement to service connection for depression; 
service connection for headaches; service connection for 
weakness of the upper extremities; service connection for 
weakness of the lower extremities; service connection for 
shortness of breath; an increased evaluation for cervical 
paravertebral myofasciitis, evaluated as 20 percent 
disabling, between November 1, 1999, and September 22, 2002; 
an increased evaluation for cervical paravertebral 
myofasciitis, evaluated as 20 percent disabling, between 
September 23, 2002, and June 29, 2003; an increased 
evaluation for cervical paravertebral myofasciitis, evaluated 
as 30 percent disabling from June 30, 2003; and entitlement 
to a TDIU.

On June 22, 2007, the veteran's representative, Paralyzed 
Veterans of America, submitted a motion to vacate the May 
2006 decision of the Board in accordance with 38 C.F.R. 
§ 20.904(a)(1).  It was noted that the veteran has the right 
to representation "at all stages of an appeal."  See 
38 C.F.R. § 20.600.  In accordance with the settlement 
agreement in the case Paralyzed Veterans of America v. Brown, 
the U.S. Court of Appeals for the Federal Circuit (Dkt. No. 
97-7007, entered on April 3, 1997), VA agreed that upon 
request the Board would provide a VA claims file to the 
Paralyzed Veterans of America National Appeals Office at the 
Board following a Board hearing. 

In the instant case, the representative, at the Travel Board 
hearing had requested that the file be sent to the 
organization's National Appeals Office prior to a decision 
being made (see pg. 22, hearing transcript).  In the motion 
to vacate, the Paralyzed Veterans of America notes that the 
decision made by the Board in May 2006, which was rendered 
without sending the folder the National Appeal Office, 
violated the terms of the settlement and deprived them of 
advancing additional arguments in connection with the issues 
on appeal.  

The Board may vacate an appellate decision at any time, 
either on the request of the veteran or his representative, 
or on the Board's own motion, when there has been a denial of 
due process.  See 38 C.F.R. § 20.904(a).  In order to ensure 
that the veteran has been accorded full due process of law 
and that the decision on his appeal takes into consideration 
all the available evidence and arguments, the Board hereby 
grants the representative's motion, and vacates its decision 
of May 10, 2006.  A subsequent decision will be issued in its 
place, after referral to the veteran's representative.


ORDER

The Board's decision of May 10, 2006, is hereby vacated.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



[VA Form 4597 (Appeal Rights) attached]


Citation Nr: 0613545	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  01-00 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for weakness of the 
upper extremities.

4.  Entitlement to service connection for weakness of the 
lower extremities.

5.  Entitlement to service connection for shortness of 
breath.

6.  Entitlement to an increased evaluation for cervical 
paravertebral myofasciitis, evaluated as 20 percent 
disabling, between November 1, 1999, and September 22, 2002.

7.  Entitlement to an increased evaluation for cervical 
paravertebral myofasciitis, evaluated as 20 percent 
disabling, between September 23, 2002, and June 29, 2003.

8.  Entitlement to an increased evaluation for cervical 
paravertebral myofasciitis, evaluated as 30 percent 
disabling, from June 30, 2003.

9.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty for training (ADT) from 
March 6 to July 18, 1991, and from February 22 to June 26, 
1996.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
January 2006, the veteran testified before the undersigned at 
a Travel Board hearing conducted at the RO.

The issues of entitlement to an increased evaluation for 
cervical paravertebral myofasciitis, evaluated as 20 percent 
disabling, between November 1, 1999, and September 22, 2002, 
to an increased evaluation for cervical paravertebral 
myofasciitis, evaluated as 20 percent disabling, between 
September 23, 2002, and June 29, 2003, and entitlement to an 
increased evaluation for cervical paravertebral myofasciitis, 
evaluated as 30 percent disabling, from June 30, 2003, are 
addressed in the Remand portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will provide notification when further 
action is required on the part of the appellant.

In addition, the issue of entitlement to TDIU will be 
deferred pending the outcome of the Remand. 

FINDINGS OF FACT

1.  The veteran does not suffer from depression that is 
related to his periods of service on ADT or that is 
etiologically related to his service-connected cervical 
paravertebral myofasciitis.

2.  The veteran does not suffer from headaches that are 
related to his periods of service or that are etiologically 
related to his service-connected cervical paravertebral 
myofasciitis.

3.  The veteran does not suffer from weakness of the upper 
extremities that is related to his periods of service or that 
is etiologically related to his service-connected cervical 
paravertebral myofasciitis.

4.  The veteran does not suffer from weakness of the lower 
extremities that is related to his periods of service or that 
is etiologically related to his service-connected cervical 
paravertebral myofasciitis.

5.  The veteran does not suffer from shortness of breath that 
is related to his periods of service or that is etiologically 
related to his service-connected cervical paravertebral 
myofasciitis.


CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by service, 
and is not proximately due to or the result of the veteran's 
service-connected cervical paravertebral myofasciitis.  
38 U.S.C.A. §§ 1110, 5013(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2005).

2.  Headaches were not incurred in or aggravated by service, 
and are not proximately due to or the result of service-
connected cervical paravertebral myofasciitis.  38 U.S.C.A. 
§§ 1110, 5013(a), 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2005).

3.  Weakness of the upper extremities was not incurred in or 
aggravated by service, and is not proximately due to or the 
result of service-connected cervical paravertebral 
myofasciitis.  38 U.S.C.A. §§ 1110, 5013(a), 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) 
(2005).

4.  Weakness of the lower extremities was not incurred in or 
aggravated by service, and is not proximately due to or the 
result of service-connected cervical paravertebral 
myofasciitis.  38 U.S.C.A. §§ 1110, 5013(a), 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) 
(2005).

5.  Shortness of breath was not incurred in or aggravated by 
service, and is not proximately due to or the result of 
service-connected cervical paravertebral myofasciitis.  
38 U.S.C.A. §§ 1110, 5013(a), 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.310(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In the 
present case, this was not done because the action appealed 
was issued prior to the enactment of the VCAA.  Despite this, 
as discussed below, the Board finds that the veteran was 
provided with adequate notice.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

The veteran was advised, by virtue of detailed August 2002 
and July 2004 supplemental statements of the case (SSOC) 
issued during the pendency of this appeal, of the pertinent 
law, and what the evidence must show in order to substantiate 
his claims.  We therefore believe that appropriate, actual, 
notice has been given in this case.  Further, the claims file 
reflects that these SSOCs contained the new duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2005).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, slip op. at 9.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (Vet. 
App. March 3, 2006), requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  Since the claims for service connection are being 
denied, no rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2005).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

III.  Factual background and analysis

The veteran has contended that he suffers from depression, 
headaches, weakness of the upper and lower extremities, and 
shortness of breath as a direct result of his service-
connected cervical paravertebral myofasciitis.  Therefore, he 
believes that service connection for these disorders should 
be awarded.

A.  Depression

A review of the veteran's service medical records does not 
show any complaints of, or treatment for, depression.  

VA treatment records show that the veteran was seen in the 
mental health clinic on February 24, 1999, due to neck and 
back pain with upper and lower extremity weakness that seemed 
out of proportion to the objective findings.  He stated that 
his anger and depression were related to his inability to 
provide assistance and support to his family.  It was found 
that further evaluation was needed to determine whether he 
had depression and/or impulse control disorder.  The 
psychological evaluation noted a provisional diagnosis of 
bipolar disorder and somatoform pain disorder.  A December 
1999 addendum noted that the veteran had been involved in an 
accident in 1991 while in service.  Stress relating to that 
accident was contributing substantially to his current mental 
status.

The veteran testified at a Travel Board hearing before the 
undersigned in January 2006.  He stated that his depression 
had been brought on by his inability to take care of his 
family.

The veteran was examined by the Social Security 
Administration (SSA) in October 2005.  He stated that he 
occasionally used marijuana.  He was noted to be well 
oriented, and sloppily dressed.  He had previously been 
measured and assessed as having borderline intelligence.  He 
was friendly but somewhat irritable due to reported pain.  He 
had good eye contact, appropriate communication, and 
appropriate interpersonal skills.  His thought processes were 
clear and connected.  He was goal directed, and displayed 
normal behavior.  His judgment and insight were intact.  The 
diagnoses were cannabis-related disorder, not otherwise 
specified; borderline intellectual functioning; and pain 
disorder.  

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for depression 
had not been established.  There is no indication that any 
mental disorders were present in service.  Furthermore, there 
is no indication that the veteran has been diagnosed with 
depression.  Therefore, there is no indication of a current 
disability that could be related to service.  Any other 
mental disorders with which the veteran has been diagnosed 
have not been related to either his periods of active duty 
for training in 1991 and 1996, or to his service-connected 
cervical paravertebral myofasciitis.  As a consequence, 
service connection for depression is not warranted.

B.  Headaches

The veteran's service medical records do not show any 
complaints or treatment related to headaches. 

VA treatment records show that the veteran was seen on 
February 24 and September 14, 1999, for complaints of 
headaches; he was also complaining of neck and back pain.  
These records did not relate his headaches to his cervical 
paravertebral myofasciitis.

The veteran was afforded a VA examination in October 2001.  
He described generalized headaches which would occur for 
several hours, two to three times a week.  

In January 2006, the veteran testified at a Travel Board 
hearing before the undersigned.  He stated that doctors had 
told him that his headaches were related to his neck 
disorder.

The veteran also submitted the report of SSA disability 
examination in October 2005.  It showed that he had headaches 
which were occipital in nature.  He claimed that they were 
related to his neck.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for headaches is not 
warranted.  Initially, there is no indication that headaches 
were present while the veteran was serving on ADT; thus, 
service connection on a direct basis is not warranted.  Nor 
is there any objective indication of record that his 
headaches are related to his service-connected cervical 
paravertebral myofasciitis.  While the veteran stated at his 
hearing that doctors had told him of such a connection, he 
was not able to provide specific information as to the names 
of these physicians, nor has he submitted any documentation 
concerning such an opinion.  It appears significant that 
neither the VA examination of October 2001 nor the October 
2005 SSA examination found such an etiological relationship.  
Therefore, the Board finds that service connection on a 
secondary basis has not been established.

C.  Weakness of the upper extremities

The veteran's service medical records do not show any 
complaints of, or treatment for, weakness of the upper 
extremities.

The veteran's post-service VA treatment records show many 
complaints from February 1999 of pain and numbness of the 
upper extremities.  A VA examination was conducted in 
November 1999.  This found that motor function of the upper 
extremities was normal.  The sensory function examination 
found that there was a decrease in both hands in a stocking 
glove distribution.  Deep tendon reflexes of the biceps, 
triceps, and brachioradialis of the both upper extremities 
was 0-1/2 plus.

Another VA examination was performed in January 2000.  EMG 
and nerve conduction tests of the upper extremities showed no 
evidence of median or ulnar neuropathies.  During the 
examination, the veteran stated that his range of motion of 
the upper extremities was very limited, but when he was 
distracted he displayed full range of motion of both arms.  
He would not abduct his right arm beyond 90 degrees, although 
he could abduct to 180 degrees with coaxing.  Motion of the 
elbows, wrists, and fingers were all normal.  An October 2001 
examination noted that nerve conduction tests were consistent 
with a normal study.

As noted, the veteran testified before the undersigned in 
January 2006.  He stated that he would get shooting pains 
into his arms.  He also noted that his arms would "fall 
asleep."

The October 2005 SSA examination noted his complaints that he 
had neck pain that would radiate into his arms.  The 
objective examination noted that sensation was intact to 
light touch, pinprick, and proprioception in the upper 
extremities.  His reflexes were 2/4, and strength was normal.

Upon careful review of the evidence of record, the Board 
finds that service connection for weakness of the upper 
extremities is not warranted.  There is no indication that 
any such complaints were present in service.  Significantly, 
the veteran has never been diagnosed with any disorder of the 
upper extremities.  While he complains of pain and numbness, 
cervical radiculopathy was ruled out by the normal EMG and 
nerve conduction studies.  Therefore, because there is no 
objective indication that these complaints are related to his 
service-connected cervical paravertebral myofasciitis, there 
is no basis upon which to award service connection on a 
secondary basis.   Because no disability has been diagnosed, 
service connection cannot be awarded to his complaints of 
pain.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001), stating that pain alone, without a diagnosed 
underlying condition, does not constitute a disability for 
which service connection may be granted.

D.  Weakness of the lower extremities

The veteran's service medical records do not show that he 
ever complained of, or received treatment for, weakness of 
the lower extremities.




The post-service VA treatment records show that the veteran 
complained several times after February 1999 of pain and 
numbness of the lower extremities.  A November 1999 
examination showed that lower extremity motor and sensory 
function were decreased in a stocking glove distribution.  
Deep tendon reflexes at the knees and ankles were 2+ 
bilaterally.  A January 2000 examination noted that no EMG 
was done since the June 1999 MRI had not shown any indication 
of degenerative disc disease (DDD).  There were no focal 
examination findings; and there were no reflex changes.  
Straight leg raising was negative.  It was noted that his 
gait was very antalgic, and that he did not move his right 
leg very much.  

At his hearing before the undersigned in January 2006, the 
veteran stated that would get pain and tingling in the legs.  
He did not indicate that anyone had ever told him that these 
complaints were related to his service-connected neck 
disorder.

The veteran then submitted the report of the October 2005 
examination performed by the SSA.  It shows he had stated 
that this legs were painful and would intermittently give out 
on him.  He stated that he could not sit more than 15 to 20 
minutes before changing position.  His pain would be worse 
with walking or standing.  The objective examination noted 
that his gait and station were normal.  He had patchy 
hypoesthesia below both knees, which was not in any specific 
dermatome.  

After a careful review of the evidence of record, it is found 
that service connection for weakness of the lower extremities 
is not warranted.  There is no indication that any such 
complaints were present during the veteran's ADT.  While he 
has complained of pain and numbness of the lower extremities, 
no diagnosis of a specific disorder, such as DDD, has ever 
been made.  As noted above, service connection may not be 
awarded for complaints of pain absent a finding of an 
underlying condition.  See Sanchez-Benitez, supra.  Finally, 
there is no objective evidence of record which suggests an 
etiological relationship between any complaints of weakness 
of the lower extremities and his service-connected cervical 
paravertebral myofasciitis.


E.  Shortness of breath

The veteran's service medical records do not show any 
complaints of or treatment for shortness of breath.  A post-
service VA treatment record from 2000 indicated that his 
first complaint of shortness of breath had been made about a 
year before.

The veteran testified at his Travel Board hearing in January 
2006.  He admitted that he had smoked a lot.  However, he 
believed that he would get anxious and that this was the 
source of his shortness of breath.

After a careful review of the evidence of record, the Board 
finds that service connection for shortness of breath is not 
warranted.  It should be noted that shortness of breath by 
itself is a symptom, not a disability for which service 
connection could be awarded.  However, even assuming that 
service connection for shortness of breath could be awarded, 
there is no indication that such a condition was present in 
service or that it is etiologically related to his service-
connected cervical paravertebral myofasciitis.  Therefore, 
service connection cannot be awarded for the veteran's 
reported shortness of breath.


ORDER

Entitlement to service connection for depression is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for weakness of the upper 
extremities is denied.

Entitlement to service connection for weakness of the lower 
extremities is denied.

Entitlement to service connection for shortness of breath is 
denied.


REMAND

The veteran has requested that an increased evaluation be 
assigned for his service-connected cervical paravertebral 
myofasciitis.  The rating criteria for spinal disorders were 
amended effective September 23, 2002, and September 26, 2003.  
The veteran was afforded notice of the September 23, 2002, 
amendments to the rating criteria; however, he was never 
informed of the September 26, 2003, changes.  The Board finds 
that a decision on the merits cannot be made prior to the 
proper notification of the 2003 amendments, since to do so 
before the RO has adjudicated the claim would potentially be 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

To whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (Vet. 
App. March 3, 2006), requires more extensive notice in claims 
for increased rating, the Board is confident that the RO will 
effectuate such requirements.

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the veteran's 
claim for an increased evaluation for his 
cervical paravertebral myofasciitis under 
the amendments made to the rating criteria 
for spinal disorders effective September 
26, 2003.  If the decision remains adverse 
to the veteran, he and his representative 
must be provided with an appropriate 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


